Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 5/3/2022, wherein claims 1, 4 and 15 were amended. Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isbey, Jr. (US 4,501,363).
Regarding claim 1, Isbey discloses a compartmentalized medical instrument kit (See Figs. 1-5) comprising: a platform (outer tray 14) capable of use during medical procedures, the platform including: a top surface (See Fig. 1 labeled below); a plurality of sidewalls (See Fig. 1 labeled below); a bottom surface (See Fig. 1 labeled below), wherein: the bottom surface includes one or more channels (See Fig. 1 labeled below, and also Fig. 5 to the left of 60) capable of receiving one or more wires and capable of securing and positioning the one or more wires under the platform, and the one or more channels extend entirely along the bottom surface, from one end of the bottom surface to another end of the bottom surface (See Fig. 2 labeled below); and one or more compartments (at 12) capable of housing one or more medical instruments.

    PNG
    media_image1.png
    911
    1121
    media_image1.png
    Greyscale

Regarding claim 2 Isbey discloses one or more of the one or more compartments are coupled to one or more of the plurality of sidewalls (at 42).
Regarding claim 3, Isbey discloses one or more of the one or more compartments are coupled to the top surface (See Fig. 1 labeled above and Fig. 2).
Regarding claim 4, Isbey discloses the one or more compartments are removably coupled to the platform and capable of being positioned at multiple location points on the platform (as shown in Figs. 1 and 5).
Regarding claim 5, Isbey discloses the platform is capable of being positioned over a portion of a patient during a medical procedure.
Regarding claim 6, the platform of Isbey is flexible inherently flexible to a degree due to its plastic material.
Regarding claim 7, the platform of Isbey is flexible inherently rigid to a degree due to its plastic material.
Regarding claim 8, Isbey discloses the one or more compartments include one or more dividers (at 24) configured to separate each of the one or more compartments into a plurality of pockets.
Regarding claim 11, Isbey discloses the one or more compartments include plastic material.
Regarding claims 12-13, Isbey discloses one or more medical instrument securing mechanisms (at 42) hooks or clips.
Regarding claim 14, Isbey discloses one or more of the one or more medical instrument securing mechanisms are coupled to the top surface.
Regarding claim 16, Isbey discloses the platform includes plastic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Isbey, Jr. (US 4,501,363) as applied to claim 1 above, in view of Smith et al. (US 2016/0136352). As described above, Isbey discloses the claimed invention except for the bottom surface including a securing mechanism. However, Smith teaches a medical tray (100) comprising securing mechanisms (magnets 140a-140d) on the bottom surface for the purpose of allowing for securing of the tray to a metallic platform ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided bottom surface of Isbey with magnets as taught by Smith in order to secure the platform to a surface.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Isbey, Jr. (US 4,501,363) as applied to claim 12 above. As described above, Isbey discloses the claimed invention except for the medical instrument securing mechanisms being removably coupled to the platform and allowing for positioning and multiple locations on the platform. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the securing mechanisms of Isbey to be removable in order to allow for relocation or interchangeability, if desired. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Isbey, Jr. (US 4,501,363) as applied to claim 1 above, in view of Vagley (US 6,158,437). As described above, Isbey discloses the claimed invention except for the top surface including a non-slip material. However, Vagley teaches a medical instrument tray comprising non-slip surfaces for the purpose of holding instruments in place on the tray (column 4, lines 64-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top surface of the platform of Isbey with a non-slip material as taught by Vagley in order to hold contents in place on the surface, if desired.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735